                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Bryant Figueroa                                                  Docket No. 4:15-CR-41-1FL

                               Petition for Action on Supervised Release

COMES NOW Taron N. Seburn, U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Bryant Figueroa, who, upon an earlier plea of guilty to
Conspiracy to Distribute and Possess With Intent to Distribute More Than 100 Grams of Heroin, 21 U.S.C.
§ 846 and 21 U.S.C. § 841(b)(1)(B), was sentenced by the Honorable Terrence W. Boyle, U.S. District
Judge, on October 22, 2015, to the custody of the Bureau of Prisons for a term of 5 years. It was further
ordered that upon release from imprisonment the defendant be placed on supervised release for a period of
60 months.

Bryant Figueroa was released from custody on November 21, 2018, at which time the term of supervised
release commenced.

On December 3, 2018, a Petition for Action was submitted informing the court that the defendant tested
positive for cocaine use on November 26, 2018. The court agreed to continue supervision. The defendant’s
conditions of supervision were modified to include the drug aftercare condition, and the defendant was
enrolled in substance abuse treatment.

On January 10, 2019, a Petition for Action was submitted modifying the defendant’s conditions of release
to include mental health treatment, as directed by the probation office.

On January 29, 2019, a Violation Report was submitted informing the court that the defendant admitted to
cocaine and marijuana use on January 22, 2019, and January 25, 2019. A subsequent drug test submitted
on January 28, 2019, was confirmed positive for cocaine use by laboratory analysis on February 2, 2019.
The defendant was allowed to remain in mental health and substance abuse treatment, and the court agreed
to continue supervision.

On March 11, 2019, A Motion for Revocation was submitted after the defendant tested positive for cocaine
use on February 19, and March 5, 2019.

On April 5, 2019, an Amended Motion for Revocation was filed after the defendant tested positive for
cocaine use on March 7, March 13, and March 26, 2019. A warrant for arrest was issued, and the Motion
for Revocation was granted at the revocation hearing held on May 20, 2019. The defendant’s term of
supervised release was revoked, and he was released on time served. It was further ordered that the
defendant be placed on supervised release for at term of 48 months.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS: The defendant tested positive for cocaine use on June 19, 2019, and the results were confirmed
by laboratory analysis on June 26, 2019. When confronted, the defendant acknowledged the validity of the
test. On June 26, 2019, he signed an admission of drug use statement advising he used cocaine on June 18,
2019. The defendant received a verbal reprimand and was counseled for his actions. In response to this drug
use, the defendant will undergo increased drug treatment, and he will continue to participate in the STAR
court program. As a sanction, we respectfully recommend the defendant adhere to a curfew with electronic
monitoring for a period not to exceed 120 days. We will continue to monitor his drug use, and any further
violations will be reported to the court immediately. The defendant signed a Waiver of Hearing agreeing to
the proposed modification of supervision.
Bryant Figueroa
Docket No. 4:15-CR-41-1FL
Petition for Action
Page 2


PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
      120 consecutive days. The defendant is restricted to their residence during the curfew hours. The
      defendant shall submit to the following Location Monitoring: Radio Frequency monitoring and
      abide by all program requirements, instructions and procedures provided by the supervising officer.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


/s/ Dwayne K. Benfield                               /s/ Taron N. Seburn
Dwayne K. Benfield                                   Taron N. Seburn
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     201 South Evans Street, Rm 214
                                                     Greenville, NC 27858-1137
                                                     Phone: 252-830-2335
                                                     Executed On: July 3, 2019

                                       ORDER OF THE COURT

                                8th
Considered and ordered this _________                July
                                         day of ____________________, 2019, and ordered filed and
made a part of the records in the above case.

________________________________
Louise W. Flanagan
U.S. District Judge
